Citation Nr: 1714185	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to service connection for a heart condition, to include hypertension.  


REPRESENTATION


Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to December 1982.  The Veteran also served in the Reserves from January 1983 to December 2006.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2010, the Veteran testified at a Board hearing, via videoconferencing, before a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VBMS file.  In August 2016, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted November 2010 hearing was no longer employed by the Board, providing the Veteran with 30 days from the date of the letter to request a new hearing before the Board.  To date, the Veteran has not submitted any correspondence indicating an intent to present testimony before a new Veterans Law Judge.  Accordingly, the Board will proceed with the adjudication of the Veteran's claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The Board remanded the case for further development in April 2011.   That development has been completed and the case has since been returned to the Board for appellate review.  

FINDINGS OF FACT

1. Hypertension did not manifest in service or to a compensable degree within one year thereafter and is not otherwise related to the Veteran's military service.  

2. Hypertension is unrelated to any period of active duty training (ACDUTRA).

3. Hypertension is unrelated to any period of inactive duty for training (INACDUTRA).  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by any period of active service, ACDUTRA, or INACDUTRA, and hypertension may not be presumed to have been incurred in any period of active duty.  38 U.S.C.A. §§ 101(21), 101(24)(B), 101(24)(C), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice by a letter dated in February 2007.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examination for his heart condition in May 2012, pursuant to the Board's April 2011 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2012 opinion is adequate to decide the case.  The opinion sufficiently addresses the central medical issue in this case to allow the Board to make a fully informed determination and is supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiner's opinion was predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Additionally, as the May 2012 opinion was obtained pursuant to the Board's April 2011 remand and is sufficient to decide this claim, the Board finds substantial compliance with the April 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where there was substantial compliance with Board's remand instructions).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


II. Governing Law

The Veteran contends that he has a heart condition that is related to his military service.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131(West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Hypertension is considered a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In the context of Reserve or National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  ACDUTRA includes full time duty performed by members of the National Guard of any state or a member of the Reserves. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112, does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008).  Nor does the presumption of sound condition at entrance into service or presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 45.
Hypertension is defined by VA regulations to mean "that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm." 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). Hypertension "must be confirmed by readings taken two or more times on at least three different days."  Id.  Hypertension is compensable at a 10 percent rating when diastolic blood pressure is predominantly 100 or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis 

In May 2012, the Veteran was afforded a VA heart examination to address his claimed heart condition.  The examiner noted that the only heart condition that the Veteran had been diagnosed with was hypertension in February 2005.  See May 2012 VA Examination.  The examiner opined that the Veteran had no current diagnosis of ischemic heart disease or other cardiac condition.  See id.  The examiner noted that the Veteran underwent a September 2007 stress thallium which was normal, showed no evidence of ischemia or left ventricular hypertrophy, and showed normal left ventricular ejection fraction of 47%.  See id.  The examiner noted that the Veteran was treated for 6 months with Coumadin for a left lower extremity deep vein thrombosis, which the examiner stated was resolved, and unrelated to hypertension or any cardiac condition.  See id.  The examiner also noted that the Veteran's acute infarction of the left frontal cortex in October 2007 was related to chronic microvascular ischemic changes due to hypertension with prior cocaine use as being contributory.  See id.  Further, the examiner opined that the Veteran's hypertension did not have its clinical onset during active service or a period of ACDUTRA, and that it was less likely than not incurred in or caused by an in-service injury, event, or illness.  See id.   Rather, the examiner found that the etiology of the Veteran's essential hypertension was a "genetic predisposition."  See id.  

On review of the record, the Board finds that there is no evidence, lay or medical, to suggest that the Veteran currently has, or has had during the course of this appeal, any other heart condition aside from hypertension.  

The record indicates that the Veteran entered service without any heart conditions.  The Veteran's October 1978 entrance examination showed no signs of heart problems, and showed a systolic blood pressure reading of 110, and a diastolic reading of 74.  See October 1978 Entrance Examination.  In his September 1978 report of medical history, the Veteran reported that he was in good health, was on no medications, and had no history of heart trouble or high or low blood pressure.  See September 1978 Report of Medical History.  A service treatment record from September 1979 shows a systolic blood pressure reading of 108, and a diastolic reading of 60.  See September 1979 Service Treatment Record.  

The Veteran's service treatment records for his time in active service, from October 1978 to December 1982, do not reveal any complaints, diagnosis, or treatment related to hypertension or any other heart condition.  In fact, in a September 2003 Report of Medical History, the Veteran noted that he had never had, and did not currently have,  high or low blood pressure, or any heart problems.  

Following his first year of separation from active duty service, the Veteran did not seek treatment for a heart condition, and there is no evidence of any heart disorder within one year of the period of active duty military service.  Thus, the evidence of record weighs against finding of continuity of symptomatology.   

Based on this evidence, the Board finds that neither hypertension, nor manifestations sufficient to identify the disease entity, were shown during the Veteran's period of active duty service from October 1978 to December 1982.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while Hypertension is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of hypertension were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and hypertension may not be presumed to have been incurred during this period of service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Additionally, based on the foregoing evidence and discussion above, the Board finds that hypertension did not manifest to a compensable degree within one year of the Veteran's separation from active duty service.  

Next, the inquiry turns to whether or not the Veteran's hypertension is related to any periods of ACDUTRA or INACDUTRA.  As noted above, following his active service, the Veteran remained in the United States Army as a member of the Reserves.  The first available blood pressure measurement on record during this period occurred in October 1984, which showed that the Veteran had a systolic blood pressure reading of 110, and a diastolic reading of 70.  See October 1984 Treatment Record.  In January 1986 he had a systolic blood pressure reading of 130, and a diastolic reading of 90, followed by a systolic blood pressure reading of 134, and a diastolic reading of 80 three years later in January 1989.  See January 1986 Treatment Record; January 1989 Treatment Record.  From 1989 until his February 2005 hypertension diagnosis, his medical records indicate readings of 136/84 in February 1991; 128/82 in March 1991; 126/82 in March 1996; 134/78 in March 1999; 160/90 in January 2001; 144/92 in May 2001; 124/81 in December 2001; and 157/98 in June 2003.  See February 1991, March 1991, March 1996, March 1999,  January 2001, May 2001, December 2001, and June 2003 Treatment Records.  

Although the Veteran's medical records contain diastolic readings at or above 90mm in January 1986, January 2001, May 2001, and June 2003, no diagnosis of hypertension was rendered on any of these occasions.  Moreover, on none of these occasions were the elevated readings demonstrated two or more times on at least three different days.  Thus, none of these readings show hypertension for VA purposes and there is no "notation" of hypertension in the service treatment records.  Additionally, none of these elevated readings occurred while the Veteran was on a period of ACDUTRA. 

For periods of ACDUTRA, there is no lay or other evidence that the Veteran's hypertension is a disease or injury incurred or aggravated in line of duty.  Therefore, the Board finds that hypertension was not shown to have been incurred or aggravated by any period of ACDUTRA.

For periods of INACDUTRA, there is no lay or other evidence that the Veteran's hypertension was an injury incurred or aggravated in line of duty or resulted from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during INACDUTRA. Therefore, the Board finds that hypertension was not incurred or aggravated by any period of INACDUTRA.
The Board has considered the Veteran's general lay assertions that he has a heart condition that is related to his military service.  In this case, however, the Board does not find that a lay person is competent to provide an opinion as to diagnosis and etiology. The diagnosis and etiology of hypertension involves complex medical matters beyond the ken of a layperson. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) . The question of etiology for this issue goes beyond a simple and immediately observable cause-and-effect relationship.
The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for a heart condition, to include hypertension must be denied.  


ORDER

Entitlement to service connection for a heart condition, to include hypertension, is denied.   



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


